Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June, 2022 has been entered.

Detailed Action
 This Office Action is in response to the remarks and amendments filed on 23 June, 2022.
Claims 1, 3-10, 12-16, and 18-20 are pending. 
Claims 1, 12, 13, 16, and 20 have been amended.
Claim 11 has been cancelled.

Response to Arguments
35 USC § 103
Regarding amended independent claims 1,16 and 20, Applicant argues that the combination of Bagga-Thomas does not teach the amended claim limitations. Examiner finds the argument persuasive. Amended claims 1, 16 and 20 contain subject matter of cancelled claim 11. However, it is not a direct rollup of claim 11, as the amended claims contain further limiting limitation than previously presented in claim 11. Therefore, and a new ground of rejection is presented herewith, which changes the basis of rejection for any respective dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al (US 2005/0262214), in view of Thomas et al (US 2016/0191453), further in view of Frost et al (US 2018/0278563). 

Regarding claim 1, Bagga teaches a system, comprising; 
one or more processors (fig.2) configured to: 
determine a set of unread messages corresponding to a designated object (fig.3, [0019] provides “FIG. 3 illustrates an exemplary thread overview 300 incorporating features of the present invention. The exemplary thread overview 300 is generated by the text message summarization process... As shown in FIG. 3, the exemplary thread overview 300 includes an indication 310 of the original subject of the initial posting (i.e., root) of the thread, as provided by the creator of the initial posting, an indicative summary 320 of the initial posting in accordance with the present invention, and optionally indicative summaries 330, 340 of one or more follow up email messages to the initial posting…”, wherein a root can be interpreted as a designated object);
generate a summary message content based at least in part on the set of unread messages (fig.3, [0019] provides “Thus, as discussed below in conjunction with FIG. 4, the text message summarization process 400 extracts one representative sentence 320 from an initial email in a thread and one representative sentence 330, 340 from one or more follow-up emails to the initial posting. As shown in FIG. 3, the one or more indicative summaries 320, 330, 340 can be displayed along with the subject 310 of the initial posting to provide an indication of the problem discussed”), wherein a summary message content size of the summary message content is less than an unread messages size of the set of unread messages ([0014] provides “…an overview of a thread of email messages is generated that provides an indication of what is being discussed in the email thread. The thread overviews contain an extractive summary for the documents. The overviews are relatively short and the user can skim through them in order to find threads of interest”; Examiner would like to note that a summary of a text is by definition shorter than the original text); 
and present the summary message content at a user interface (fig.3, [0019] provides “As shown in FIG. 3, the one or more indicative summaries 320, 330, 340 can be displayed along with the subject 310 of the initial posting to provide an indication of the problem discussed”); 
and one or more memories coupled to the one or more processors and configured to provide instructions to the one or more processors (fig.2).
Bagga teaches summarization of messages but does not explicitly teach to determine a number of unread messages associated with the set of unread messages; determine whether the number of unread messages is greater than a preset threshold value, wherein the preset threshold value is customizable; and wherein the summarization is in response to a determination that the number of unread messages is greater than the preset threshold value.
In a similar field of endeavor, Thomas teaches to determine a number of unread messages associated with the set of unread messages (Thomas figs. 4A-4B and [0081] provides “The threshold is typically a predetermined threshold that identifies a number beyond which a summary message is deemed appropriate. When the decision 408 determines that the count is not greater than the threshold, then the text message can be presented 410 to the recipient”);
determine whether the number of unread messages is greater than a preset threshold value, wherein the preset threshold value is customizable (Thomas [0082] provides “…when the decision 408 determines that the count does exceed the threshold, then additional processing can be performed to produce a summary message for the recipient”’; [0083] provides “…the summary function can automatically be set based on throttle processing. For instance, if the sender has sent seven (7) short text messages over a period of 2 minutes, the throttle may prevent sending the text messages one at a time. Instead, the seven (7) short text messages are compacted into one text message”, wherein the this provides for customization of the threshold of messages before proceeding to summarization);
and wherein the summarization is in response to a determination that the number of unread messages is greater than the preset threshold value (Thomas [0083]).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of using thresholds to trigger summarization, as taught by Thomas, in the Bagga system because it would be more time efficient for a user to peruse a summary instead of having to go through a lot of messages. 
Bagga-Thomas teach the above but does not explicitly teach to determine a designated message-posting object corresponding to the set of unread messages based at least in part on one or more messages contributed by the designated message-posting object, wherein the designated message-posting object corresponds to a member of the designated object; determine the number of unread messages that had been contributed by the designated message-posting object; and present the number of unread messages that had been contributed by the designated message-posting object.
However, in a similar field of endeavor, Frost teaches to determine a designated message-posting object corresponding to the set of unread messages based at least in part on one or more messages contributed by the designated message-posting object, wherein the designated message-posting object corresponds to a member of the designated object (Frost [0063], [0061] provides “The channel metrics 320 may include, but are not limited to: an unread count metric 322, a message metric 324, and so on. The unread count metric 322 may indicate the number of unread messages in the message sequence of the channel. The unread count metric 322 may further indicate the number of unread messages in threads of the channel (e.g., may comprise a sum of unread messages of the channel and unread messages in threads grouped under the channel). The message metric 324 may indicate the number of messages that satisfy particular criteria. The message metric 324 may comprise a user reference metric that indicates the number of unread messages in the channel that reference the user (by use name, e.g., @username), including messages of the channel and threads of the channel. In another embodiment, the message metric 324 may indicate a number of messages that include a user-specified keyword, pertain to specified user, pertain to a particular resource object 111 (e.g., a particular data object 113, organizational object 115, analytic object 117, data card 118), and/or the like. The message metric 324 may comprise a plurality of filter and/or selection criteria combined using various combinational logic (e.g., Boolean AND, OR, XOR, and other operators)”, wherein this excerpt can be interpreted to provide for a selection that displays the number of unread messages associated with a specified user/sender and related to a thread);
determine the number of unread messages that had been contributed by the designated message-posting object (Frost [0061]); 
and present the number of unread messages that had been contributed by the designated message-posting object (Frost [0061]).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of specificity of information display with regard to messages in a thread, as taught by Frost, in the Bagga-Thomas system because it would customize a more organized view of the thread for a user (Frost Abstract). 

Regarding claim 3, Bagga-Thomas-Frost has taught the system of claim 1, wherein the one or more processors are configured to: 
receive a count instruction with respect to the designated object (Thomas [0081] provides for a counter thereby proving for a count instruction); 
in response to the count instruction, determine a number of unread messages associated with the set of unread messages (Thomas [0081] provides for a counter thereby proving for a count instruction and counting of the unread messages); 
and present the number of unread messages corresponding to the designated object (Thomas [0081]). 
Motivation to combine provided with reference to claim 1.

Regarding claim 16, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 20, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.

2.	Claims 4-6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al (US 2005/0262214), in view of Thomas et al (US 2016/0191453), in view of Frost et al (US 2018/0278563), further in view of O (US 2008/0201664).

Regarding claim 4, Bagga-Thomas-Frost has taught the system of claim 1 and to query a server ([0015]), identifying unread messages corresponding to a designated object (Bagga fig.3 and [0019]), but Bagga-Thomas-Frost does not explicitly teach wherein the one or more processors are configured to: to determine the number of unread messages associated with the set of unread messages; receive the number of unread messages; and present the number of unread messages.
However, in a similar field of endeavor, O teaches to determine the number of unread messages associated with the set of unread messages (Abstract provides “The method includes receiving messages, displaying on a display unit of the terminal different icons according to a type of the received messages, and displaying on the display unit of the terminal information indicating a number of unread received messages among the received messages”); receive the number of unread messages (O Abstract); and present the number of unread messages (O Abstract).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of displaying the number of unread messages, as taught by O, in the Bagga-Thomas-Frost system of message summarization so that a user can identify the type and the number of the received messages in an easy manner. 

Regarding claim 5, Bagga-Thomas-Frost-O has taught the system of claim 1, wherein the one or more processors are further configured to present a designated display area corresponding to the designated object (O Abstract, wherein type of the received message can be broadly interpreted as the designated object of the Bagga-Thomas-Frost system).
Motivation to combine provided with reference to claim 4.

Regarding claim 6, Bagga-Thomas-Frost-O has taught the system of claim 5, wherein the summary message content is presented in the designated display area (O Abstract). 
Motivation to combine provided with reference to claim 4.

Regarding claim 13, Bagga-Thomas-Frost has taught the system of claim 1, but does not explicitly teach wherein the designated message-posting object is determined based at least in part on the number of unread messages that had been contributed by the designated message-posting object.
However, in a similar field of endeavor, O teaches wherein the designated message-posting object is determined based at least in part on the number of unread messages that had been contributed by the designated message-posting object (O claims 3-5).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of associating object with messages, as taught by O, in the Bagga-Thomas-Frost system of message summarization for an efficient visualization. 

Regarding claim 18, this claim contains limitations found within that of claim 5, and the same rationale of rejection applies, where applicable.

3.	Claims 7-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al (US 2005/0262214), in view of Thomas et al (US 2016/0191453), in view of Frost et al (US 2018/0278563), in view of O (US 2008/0201664), further in view of Hallerstrom Sjostedt et al (US 2014/0344711), hereinafter HS.

Regarding claim 7, Bagga-Thomas-Frost-O has taught the system of claim 5, but does not explicitly teach wherein the one or more processors are further configured to: receive an operating instruction corresponding to the set of unread messages with respect to a control presented within the designated display area; and perform an operation corresponding to the operating instruction corresponding to each message of the set of unread messages.
However in a similar field of endeavor, HS teaches to receive an operating instruction corresponding to the set of unread messages with respect to a control presented within the designated display area (fig.16 provides for different variations of displaying the unread messages); and perform an operation corresponding to the operating instruction corresponding to each message of the set of unread messages (fig.16 provides for different variations of displaying the unread messages).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of multiple options for displaying unread messages, as taught by HS, in the Bagga-Thomas-Frost-O system of message summarization so that a user can have more control of the information they would like to see. 

Regarding claim 8, Bagga-Thomas-Frost-O-HS has taught the system of claim 7, wherein the operation comprises to reply to the set of unread messages and wherein to perform the operation comprises the one or more processors being configured to present a dialog page corresponding to the designated object (HS [0075] provides “The message indicators 252, 254, 256 can be configured to respond to a selection by opening the message reading interface (e.g., ref. 160 of FIG. 8) of the associated application program and displaying the selected message therein”, wherein once the associated program is opened, a reply option will be provided to the user).
Motivation to combine provided with reference to claim 7.

Regarding claim 9, Bagga-Thomas-Frost-O-HS taught the system of claim 7, wherein the operation comprises to adjust read statuses of messages in the set of unread messages and wherein to perform the operation comprises the one is or more processors being configured to adjust a read status of each message of the set of unread messages (HS fig.7 provides for status change of messages).
Motivation to combine provided with reference to claim 7.

Regarding claim 10, Bagga-Thomas-Frost-O-HS has taught the system of claim 7, wherein the operation comprises to evaluate to the set of unread messages and wherein to perform the operation comprises the one or more processors being configured to store an evaluation status for each message of the set of unread messages (HS fig.7).
Motivation to combine provided with reference to claim 7.

Regarding claim 19, this claim contains limitations found within that of claim 7, and the same rationale of rejection applies, where applicable.

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al (US 2005/0262214), in view of Thomas et al (US 2016/0191453), in view of Frost et al (US 2018/0278563), further in view of Forstall et al (US 20040260756).

Regarding claim 12, Bagga-Thomas-Frost has taught the system of claim 1, but Bagga-Thomas-Frost does not teach wherein the designated message-posting object is determined based at least in part on a priority level associated with the designated message-posting object.
However, in a similar field of endeavor, Forstall teaches wherein the designated message-posting object is determined based at least in part on a priority level associated with the designated message-posting object (Forstall [0031] provides “…each sender may have an associated priority value. In this case, the color of the thread will be the color of the sender of a message in the thread having the highest priority”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of prioritization, as taught by Forstall, in the Bagga-Thomas-Frost system of message display to provide a way to a manage a user’s inbox by organizing e-mails in an easily discernable manner (Forstall [0005], [0007]). 


5.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al (US 2005/0262214), in view of Thomas et al (US 2016/0191453), in view of Frost et al (US 2018/0278563), further in view of Hallerstrom Sjostedt et al (US 2014/0344711), hereinafter HS.

Regarding claim 14, Bagga-Thomas-Frost has taught the system of claim 1, but Bagga-Thomas-Frost does not explicitly teach wherein the one or more processors are further configured to: receive a selection instruction corresponding to viewing the set of unread messages at a designated display area corresponding to the designated object; determine a first unread message from the set of unread messages based at least in part on the selection instruction; and present the first unread message at the designated display area.
However in a similar field of endeavor, HS teaches to: receive a selection instruction corresponding to viewing the set of unread messages at a designated display area corresponding to the designated object (HS fig.17, [0075]); determine a first unread message from the set of unread messages based at least in part on the selection instruction (HS fig.17 [0075]); and present the first unread message at the designated display area (HS fig.17, [0075], wherein the messages are presented in a time based sequence).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of selection of messages, as taught by HS, in the Bagga-Thomas-Frost system of message summarization for creating a user-friendly interface. 

Regarding claim 15, Bagga-Thomas-HS has taught the system of claim 14, wherein the set of unread messages is ordered in a sequence, and wherein the first unread message is further determined based at least in part on the first unread message's position in the sequence (Bagga [0018-0019] provides “It is noted that text messages can be processed by the present invention in real time as they are received” wherein this provides for a sequential positioning).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.R/Examiner, Art Unit 2459                   

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459